IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LUCAS HUNTER SCHOPPER,                                   No. 81403
                 Appellant,
                 vs .
                 THE STATE OF NEVADA,
                 Res ondent.
                 LUCAS HUNTER SCHOPPER,                                   No. 81404F
                 Appellant,                                                              ,E
                 vs.
                 THE STATE OF NEVADA,                                               IA 1 4 2022
                 Res • ondent.                                                      „      A. BROWN
                                                                                          PFtEPAE



                           ORDER VACATING JUDGMENT AND REMANDI                             CLERK



                             These are consolidated appeals from a district court order
                 denying postconviction petitions for writs of habeas corpus. Second Judicial
                 District Court, Washoe County; David A. Hardy, Judge. Appellant Lucas
                 Hunter Schopper argues that the district court erred in denying the
                 petitions as procedurally barred. We vacate and remand.
                             Schopper was convicted pursuant to a guilty plea in two district
                 court cases. In his petitions for postconviction habeas relief, Schopper
                 alleged that counsel provided ineffective assistance during the sentencing
                 hearing by failing to present evidence of Schopper's mental health issues
                 and by failing to argue for diversion to mental health court. The district
                 court concluded that the petitions were barred under NRS 34.810(1)(a)
                 because Schopper pleaded guilty and the petitions were "not based upon an
                 allegation that the plea was involuntarily or unknowingly entered or that
                 the plea was entered without effective assistance of counsel." In rejecting
                 Schopper's petitions, the district court did not have the benefit of our recent
                 decision in Gonzales v. State, 137 Nev., Adv. Op. 40, 492 P.3d 556 (2021).
                 There, we clarified that a petitioner who pleaded guilty may allege that he
SUPREME COURT
     OF
    NEVADA


(0) 1947A Alba
                                                                            1-          tit N
                or she received ineffective assistance of counsel at sentencing because that
                claim could not have been raised before entering the guilty plea and barring
                such a claim would "violate the spirit of our habeas statute and the public
                policy of this state." Id. at 562. Consistent with Gonzales, the district court
                should reach the merits of Schopper's claims that counsel provided
                ineffective assistance at sentencing. Accordingly, we
                              ORDER the judgment of the district court VACATED AND
                REMAND these matters to the district court for proceedings consistent with
                this order.



                                                                                         , C.J.
                                                           Parraguirre



                                                           Hardesty




                cc:   Hon. David A. Hardy, District Judge
                      David Kalo Niedert
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        Oç
     NEVADA
                                                       2
(0) 1947A